DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 2/9/2020. The Examiner notes claims 1-10 are currently pending and have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “outer indentation” as recited in Claim 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “peripheral hook 62", pg5:line23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Abstract:  “The first half and the first half" should be changed to “The first half and the second half" and “...and a core...” should be changed to “...and a flexible core...”
¶21:  “engage with the peripheral hook 41 of the peripheral wall 32” should be changed to “engage with the peripheral hook 40 of the peripheral wall 32” (Refer to Figure 3) 
¶22:  “...second half 14 maybe molded over...” should be changed to ““...second half 14 may be molded over...” 
¶24:  “...to hold the container 16 the inside the entire hair brush 10...” should be changed to “...to hold the container 16 to the inside of the entire hair brush 10...”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8. The term "tight" is a relative term which renders the claim indefinite.  The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes, "…to allow tight match…" is interpreted to be "…to allow a match.
All dependent claims are similarly rejected.
Regarding claim 4. The claim states "…said peripheral wall…" It is unclear which wall this is referring to the first, second, or both peripheral wall. For examining purposes, the claim will be interpreted as "…wherein said first and second peripheral wall further extends to a respective first and second peripheral hook."
Regarding claim 7. The claim states "…wherein said peripheral wall further extends to a second peripheral hook to mechanically engage with said peripheral hook of said peripheral wall of said first half."  
It is unclear which wall is the first one mentioned in the claim. Is it the first, the second, or both peripheral walls. 
Said peripheral hook also is unclear if it is a first hook or third hook and is not stated previously in the claims.
For examining purposes, the limitation will be interpreted as "…wherein said second peripheral wall further extends to a second peripheral hook to mechanically engage with a first peripheral hook of said first peripheral wall of said first half."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US 20080149124 A1) in view of Guy-Rabi (US 20160262518 A1), hereinafter McKay and Guy, respectively.
Regarding claim 1. McKay discloses a hairbrush (10, Fig. 12-14) for brushing hair and storing liquids comprising; a body having a first half (144, Fig. 14) and a second half (146, Fig. 14), the first half includes a bottom part of a generally rectangular configuration (Fig. 12-14, p.2 Paragraph 34 indicating a “rectangular shape’) extending to an elongated portion (Refer to #71 in McKay Fig 14 Modified A) further extending to an open front (Refer to #2 in McKay Fig 14 Modified A), the first half (144, Fig. 14) including a peripheral wall extending outwardly from a bottom part and an elongated portion (Refer to #3 in McKay Fig 14 Modified A); the second half (146, Fig. 14) including a bottom part of a generally rectangular configuration (Fig. 12-14, p.2 Paragraph 34 indicating a “rectangular shape”) extending to an elongated portion (Refer to #4 in McKay Fig 14 Modified A) further extending to an open front (Refer to #5 in McKay Fig 14 Modified A), the second half (146, Fig. 14) presenting a peripheral wall extending outwardly from a bottom part of the second half and an elongated portion of the second half, (Refer to #6 in McKay Fig 14 Modified A); a container (154, 156, Fig. 14) including a bottom part of a generally rectangular configuration (Fig. 12-14, p.2 Paragraph 34 indicating a “rectangular shape”) defining opposing walls and peripheral sides to mate with a generally rectangular configuration (Fig. 12-14, p.2 Paragraph 34 indicating a “rectangular shape”) of the first half and the generally rectangular configuration of the second half (Fig. 12-14, p.2 Paragraph 34 indicating a “rectangular shape’).

    PNG
    media_image1.png
    756
    557
    media_image1.png
    Greyscale

Figure 14 from McKay, Modified A
McKay does not teach a mechanical connection defined between peripheral sides of a container presenting a plurality of male and female connectors and a plurality of male and female connectors defined in the first half and the second half wherein the container, the first half and the second half have substantially identical contour to allow tight match between the container, the first half and the second half.
However Guy teaches a mechanical connection defined between projections (Fig 7A; the projects are where 364 are) of the peripheral wall of a first body and indentations (344) of the peripheral wall of a second body, in order to position and fit the first body into the second body during assembly (Refer to Modified Figure 7A from Guy). 

    PNG
    media_image2.png
    520
    546
    media_image2.png
    Greyscale

Modified Figure 7A from Guy
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the container and the two halves of the body disclosed by McKay to share a mechanical connection including a plurality of male and female connectors as disclosed by Guy. One of ordinary skill in the art would have been motivated to make this modification in order to position and fit one body between the two halves of another body in a keyed configuration.

Regarding claim 3. McKay as modified teaches a plurality of male and female connectors of a first half are formed on a peripheral wall at the bottom part to mechanically engage a container (Refer to Modified Figure 7A from Guy).

Regarding claim 5. McKay as modified teaches that the second half (146, Fig. 14) includes an inner surface and an outer surface, the outer surface defines an opening (Fig 11; at 161).

Regarding claim 6. McKay as modified teaches a plurality of male and female connectors of a second half are formed on a peripheral wall of a second half at a bottom part to mechanically engage a container (Refer to Modified Figure 7A from Guy).

Regarding claim 8. McKay as modified teaches a container (154 & 156 from a container, Fig. 14) including opposing walls with one of the walls of the container being planar and further extending to a bottom portion substantially parallel to an opposing wall that is planar (Fig 14).
McKay as modified does not teach a dish like configuration having an outer portion extending further to an inclined wall.
However, the configuration of modifying the shape of the container to incorporate a “dish like” configuration having an outer portion extending further to an inclined wall is regarded as a matter of choice which a person of ordinary skill in the art at the time the invention was filed would have found obvious absent persuasive evidence that the particular configuration of the “dish like” configuration was significant. Please note that applicant has not specifically disclosed any criticality for the claimed limitation in the specification. The Office further notes that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the shape of the container to have the recited shape so as to better facilitate material collection within the container.

Regarding claim 10. McKay discloses a hairbrush (10, Fig. 12-14) for brushing hair and storing liquids comprising; a body having a first half (144, Fig. 14) a second half (146, Fig. 14), the first half (144, Fig. 14) includes a bottom part of a generally rectangular configuration (Fig. 12-14, ¶34 indicating a “rectangular shape”) extending to an elongated portion (Refer to #71 in McKay Fig 14 Modified A) further extending to an open front (Refer to #2 in McKay Fig 14 Modified A), the first half (144, Fig. 14) including a peripheral wall extending outwardly from the bottom part and the elongated portion (Refer to #3 in McKay Fig 14 Modified A), the second half (146, Fig. 14) including a bottom part of a generally rectangular configuration (Fig. 12-14, ¶34, indicating a “rectangular shape”) extending to an elongated portion (Refer to #4 in McKay Fig 14 Modified A) further extending to an open front (Refer to #5 in McKay Fig 14 Modified A), the second half (146, Fig. 14) presenting a peripheral wall extending outwardly from the bottom part of the second half and elongated portion of the second half (Refer to #6 in McKay Fig 14 Modified A), a container (154 & 156 form a container, Figure 14) including a bottom part of a generally rectangular configuration (Fig. 12-14, ¶34 indicating a “rectangular shape”) having flat opposing walls extending to an elongated neck portion (Fig 14; the ends of 154 & 156 opposite 148a & 148b are an elongated neck portion) and further extending to an open front defining male connectors to receive respective female connectors (¶36 “threaded connection) defined inside a cap (42, 142) to close the container in order to prevent liquids from spilling out…wherein one of the opposing walls of the container is planar and another opposing wall and further extending to a bottom portion substantially parallel to the opposing wall that is planar (Fig 14; the walls between the sides of 154 & 156 that connect to each other are planar and opposite each other)…
McKay does not teach a container presenting a peripheral side wall and a plurality of connectors formed on the peripheral side wall to mechanically engage with connectors defined in the first half and the second half; or another opposing wall presenting a dish like configuration having an outer portion extending further to an inclined wall.
However, the configuration of modifying the shape of the container to incorporate another opposing wall presenting a “dish like” configuration having an outer portion extending further to an inclined wall is regarded as a matter of choice which a person of ordinary skill in the art at the time the invention was filed would have found obvious absent persuasive evidence that the particular configuration of the “dish like” configuration was significant. Please note that applicant has not specifically disclosed any criticality for the claimed limitation in the instant application. The Office further notes that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the shape of the container to have the recited shape so as to better facilitate material collection within the container.
However Guy teaches a mechanical connection defined between projections of the peripheral wall of a first body and indentations of the peripheral wall of a second body, in order to position and fit the first body into the second body during assembly (Refer to Modified Figure 7A from Guy).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the container and the two halves of the body disclosed by McKay to share a mechanical connection including a plurality of male and female connectors as disclosed by Guy. One of ordinary skill in the art would have been motivated to make this modification in order to position and fit one body between the two halves of another body in a keyed configuration.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Guy further in view of Newton (US 20160262518 A1), hereinafter Newton.
Regarding claim 2. McKay as modified does not teach an outer surface defining an outer indentation to receive a mirror.
However Newton teaches a hairbrush, wherein an outer surface defines an outer indentation to receive a mirror (19, Fig. 1B, Col1:Line43-44, Col3:Line7-11, & Col4:Line61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top of the head of the body of the hairbrush, which opposes the bottom of the head containing the bristles as disclosed by McKay to incorporate a mirror on the second side of the brush head as disclosed by Newton. One of ordinary skill in the art would have been motivated to make this modification so the user can see their hair as they use the brush to ensure the hair is brushed as desired by the user.

Claim(s) 4, 7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Guy further in view of Bell et al. (US 5558453 A), hereinafter Bell.
Regarding claim 4. McKay as modified does not teach the first & second peripheral wall further extending to a respective first and second peripheral hook.
However Bell teaches the first & second peripheral wall further extending to a respective first and second peripheral hook (14, 14a, 14b, 15a, 15b, Fig.2, Col2:Line63-67 & Col3:Line1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joining edge of the top and bottom of the head of the body of the hairbrush as disclosed by McKay to incorporate paired depressions and protrusions as disclosed by Bell in order to allow for ease of assembly and removal or disassembly of the two parts.

Regarding claim 7, McKay does not teach wherein said second peripheral wall further extends to a second peripheral hook to mechanically engage with a first peripheral hook of said first peripheral wall of said first half.
However Bell teaches wherein said second peripheral wall further extends to a second peripheral hook to mechanically engage with a first peripheral hook of said first peripheral wall of said first half. (14, 14a, 14b, 15a, 15b, Fig.2, Col2:Line63-67 & Col3:Line1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joining edge of the top and bottom of the head of the body of the hairbrush as disclosed by McKay to incorporate paired depressions and protrusions as disclosed by Bell in order to allow for ease of assembly and removal or disassembly of the two parts.

Regarding claim 9. Claim(s) 9 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 4 & 10. Claim(s) 9 is/are therefore rejected for the same reasons set forth for claim(s) 4 & 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723